DETAILED ACTION
This action is in response to the claims filed 04/21/2022 for application 16/246,581. Claims 1, 4 and 5 have been amended, claim 3 has been canceled, thus claims 1, 4 and 5 are currently pending. A new ground of rejection has been added, therefore this action is made NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, 
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 1 recites, in part, generating extended graph data, generating a connection matrix…, calculating a longest distance between a node and another node, generating first matrices that are respectively calculated by adding up second matrices…, calculating distance matrices…, and obtaining tensor data by applying tensor factorization process. The limitations of generating extended graph data and generating a connection matrix…, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper which falls within the “Mental Processes” grouping of abstract ideas. Additionally, the limitations of calculating a longest distance between a node and another node, generating first matrices that are respectively calculated by adding up second matrices…, calculating distance matrices…, and obtaining tensor data by applying tensor factorization process, as drafted, are processes that, under broadest reasonable interpretation, covers the recitation of mathematical calculations which falls with the “Mathematical concepts” grouping of abstract ideas. The limitations of:
generating extended graph data based on graph data can be considered an evaluation in the human mind, 
generating a connection matrix in which a component thereof represents connection between a node and another node included in the graph data can be considered an evaluation in the human mind.
 Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “non-transitory computer-readable recording medium”, “machine learning program”, and “computer”. The elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: obtaining output data from a neural network by inputting the tensor data into the neural network and updating the neural network and parameters of the tensor decomposition process in accordance with a loss function based on the output data. These limitations are insignificant extra-solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a non-transitory computer-readable recording medium, machine learning program, and computer to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitations of obtaining output data from a neural network by inputting the tensor data into the neural network and updating the neural network and parameters of the tensor decomposition process in accordance with a loss function based on the output data are well-understood, routine, and conventional, as evidenced by Huang et al. (Section 1.3.3 Last Para and Section 1.3.1 Para 1). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements amount to mere instructions to apply the exception using generic computer components and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.  

Regarding claims 4 and 5, they are substantially similar to claim 1, and are rejected in the same manner, and reasoning applied to claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (“A comprehensive survey of graph embedding: problems, techniques, and applications”; Hereinafter “Cai”) in view of Huang (“Discovery of latent factors in High-dimensional data using tensor method”) further in view of Bader (WO 00/15851) and further in view of Kunegis ("Applications of Structural Balance in Signed Social Networks", hereinafter "Kunegis").

Regarding claim 1, Cai teaches …there is a learning program…(Section 4.2.1 Para 1: “The deep learning methods are then applied to the sampled paths for graph embedding which preserves graph properties carried in the paths.”)
generating extended graph data, by: based on graph data subject to that is training data for learning, generating a connection matrix in which a component thereof represents connection between a node and another node included in the graph data, and generating a matrix in which the calculated distance matrices are respectively arranged as diagonal components thereof, as the extended graph (The connectivity between nodes in a graph data, creating extended graph using diagonal matrix based on distance or similarity between nodes, and training instances are taught in Section 4.1.1. Section 4.1.1 para 1: “Based on the above insight, the optimal embedding y can be derived by the below objective function [94]… where                         
                            W
                            i
                            j
                        
                     is the ”defined” similarity between node vi and vj , L = D - W is the graph Laplacian. D is the diagonal matrix where                          
                             
                            D
                            i
                            i
                             
                            =
                             
                            
                                
                                    ∑
                                    
                                        j
                                        ≠
                                        i
                                    
                                
                                
                                    W
                                    i
                                    j
                                
                            
                        
                      . The bigger the value                         
                            D
                            i
                            i
                        
                     is, the more ”important” yi is [93].” Section 4.1.1 para 4: “The initial study MDS [73] directly adopted the Euclidean distance between two feature vectors Xi and Xj as Wij . Eq. 2 is used to find the optimal embedding y’s. MDS does not consider the neighbourhood of nodes, i.e., any pair of training instances are considered as connected.”
Cai does not explicitly teach obtaining tensor data by tensor decomposition process to the generated extended graph data; obtaining output data from a neural network by inputting the tensor data into the neural network; updating the neural network and parameters of the tensor decomposition process in accordance with a loss function based on the output data.
Huang, however, teaches obtaining tensor data by tensor decomposition process to the generated extended graph data (Page 43 Para 2: “We consider two problems: (1) community detection (wherein we compute the decomposition of a tensor which relates to the count of 3-stars in a graph) and (2) topic modeling (wherein we consider the tensor related to co-occurrence of triplets of words in documents); decomposition of the these tensors allows us to learn the hidden communities and topics from observed data.” Page 4 last para: “Another comparison is carried out on graph data… tensor decomposition framework continues to be both accuracy and fast compared to the state-of-the-art variational methods.” Section 1.1.2 Para 1: “Tensor decomposition framework is tailored for automated categorization of documents (that is finding the hidden topics of articles) and prediction of social actors’ common interests or communities (using the connectivity graph) in social networks efficiently. Tensor decomposition methods is applied on graph data. The output is tensor data.)
obtaining output data from a neural network by inputting the tensor data into the neural network (Section 1.3.3 Last Para: “The convolutional model incorporates word orders and phrase representations, and our tensor decomposition algorithm can efficiently learn a set of parameters (phrase templates) for the convolutional model” Page 79 Para 1: “We propose a novel framework for learning convolutional models through tensor decomposition. We consider inverse method of moments to estimate the model parameters via decomposition of higher order (third or fourth order) moment tensors.” Tensor decomposition is involved in creating neural network or convolutional model parameters. Result of Tensor decomposition is a tensor data. Once Neural work is run it gives its output.)
updating the neural network and parameters of the tensor decomposition process in accordance with a loss function based on the output data (Section 1.3.1 Para 1: “Here x is a data point that comes from some unknown distribution D, and φ is a loss function that is defined for a pair (x,w) of sample and parameters. We hope to minimize the expected loss E[φ(w, x)].” Page 21 Para 1: “All these methods produce sentence representations that depend on a supervised task, and the class labels are back-propagated to update the composition weights [98].” Backpropagation is performed to update model parameters. The aim is to reduce the model error or loss.)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the deep learning method of CAI with the tensor decomposition or factorization of Huang to find hidden communities or hidden topics or common interest of people connected via connectivity graph (Huang, Section 1.1.2, Para 1 and 2).
Neither Cai nor Huang teach a non-transitory computer-readable recording medium storing that causes a computer to execute a process comprising.
calculating a longest distance between a node and another node included in the graph data
Bader, however, teaches a non-transitory computer-readable recording medium storing that causes a computer to execute a process comprising (Page 6, lines 27-32: “In important embodiments,  representation of the invention is generated by algorithms executed in a computer… recording it onto a portable storage medium, including, for example, magnetic media, CD ROMs and equivalent storage media…”)
Bader also teaches calculating a longest distance between a node and another node included in the graph data (Page 13 lines 3-4: Furthest neighborhood method (or complete linkage) to find the distance between nodes can be used. In this method, the distance between nodes will be the largest.)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the deep learning method of CAI as modified by Huang with the computer system of Bader to extract useful information from graph data to use in neural network learning (Cai, Section 1 Page 2).
However Cai/Huang/Bader fails to explicitly teach generating first matrices that are respectively calculated by adding up second matrices wherein a second matrix is the kth power of the connection matrix, for 1 to k wherein k is a natural number and a maximum number thereof is the longest distance, calculating distance matrices respectively based on the generated first matrices
Kunegis teaches generating first matrices that are respectively calculated by adding up second matrices wherein a second matrix is the kth power of the connection matrix, for 1 to k wherein k is a natural number and a maximum number thereof is the longest distance, calculating distance matrices respectively based on the generated first matrices  (“
    PNG
    media_image1.png
    599
    473
    media_image1.png
    Greyscale
” [pg. 25, § 8.1; “In other words, the kth power of the adjacency matrix equals a sum over all paths of length k, weighted by the product of their edge signs”; Examiner is interpreting this to correspond to adding second matrices.])
Cai teaches a deep learning method. Huang teaches a tensor decomposition method. Bader teaches the longest distance between two nodes. Kunegis teaches finding links between nodes in social networks. It would have been obvious to one of ordinary skill before the effective filing date to modify Cai’s/Huang’s/Bader’s teachings by summing up the matrices up to a kth power as taught by Kunegis. One would have been motivated to make this modification in order to find the relation between two nodes in a graph. [pgs. 23-25, § 8 Predicting Structural Balance: Signed Resistance Distance, Kunegis]

Regarding claims 4 and 5, they are substantially similar to claim 1, and are rejected in the same manner, the same art, and reasoning applying.

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 

Regarding the 35 U.S.C. §103 Rejection:
Applicant’s arguments on pgs. 5-6 regarding the newly amended limitations and the previously cited prior art failing to teach those particular limitations have been considered but are moot because the amended limitations are now taught by the newly presented art of Kunegis. Please see the updated 103 rejection above. 

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122